Title: Order of the Mayor and Aldermen Concerning the Constabulary and Watch, 7 July 1752
From: Franklin, Benjamin
To: 


About 1735, according to his autobiography, Franklin read a paper to the Junto on the inadequacies of the Philadelphia city watch and proposed a tax-supported permanent watch. Though his scheme was approved by the Junto and its sister clubs, nothing came of it. The conditions Franklin criticized continued to worsen; and in 1743 the Grand Jury presented the watch as ill-organized, poorly managed, and expensive, its charges “Unequal and Grevious to the poorer part of the Citizens”; and asked for a “Stated Watch” paid out of taxes. The Philadelphia Council petitioned the Assembly for a law authorizing the changes, but the Assembly took no action. In 1749, reacting to increasing complaints of the citizens, the Grand Jury again presented the “Weakness and Insufficiency” of the watch, and in January 1750 the Council petitioned the Assembly again (Franklin serving on the committee to draft the memorial). A bill was introduced empowering the Philadelphia authorities to light their streets, specify the duties of constables and watchmen, and levy the necessary taxes. The Assembly moved slowly; Governor Hamilton objected to the bill as first passed; and not until February 9, 1751, was it enacted into law. Under this law the mayor, recorder, and aldermen (among whom Franklin was now one) drew up regulations for the town constables and watchmen.
 
[July 7, 1752]
The following Orders directing and regulating the Conduct and Duty of the several Constables and Watchmen of the said City now or hereafter to be appointed, in their keeping Watch and Ward within the same City, were made.
Ordered that the Constables of this City, or so many of them as shall from time to time be agreed upon by the Magistrates and Wardens shall keep Watch and Ward alternately, in such order, as the Magistrates and Wardens shall hereafter direct, from the time of their appointment, during their Continuance in their several offices.
That in case of the absence, indisposition, death or Removal of any such Constables his next immediate Successor shall perform his duty for the night, and each of the others in succession following, shall perform their several Duties, as if such Constable had not been named, until he shall return, recover, or a new Constable be appointed in his place.
That each Constable shall, on his night of duty, constantly be and attend at the Court House of the said City, from the tenth day of the month called March, to the tenth day of September, from ten a Clock in the Night, until four in the Morning; and from the tenth day of September, to the tenth day of March, from nine a Clock in the night, until six in the Morning, except when he shall be walking his Rounds hereafter mentioned, or be called from thence on some other necessary part of his Duty.
That the Constable of the Night shall within half an hour after the time appointed for his Attendance, Call over the Names of the several Watchmen, upon their appearance, deliver each of them his proper staff, kept in the Court House, for that purpose; Send Twelve of them to their appointed Stations hereafter mentioned, and shall retain two for the Service hereafter injoyned; but in Case any one of the said twelve Watchmen be absent when he should repair to his Station, the Constable shall order one of the said two Watchmen to Supply and execute his place and Duty for that night.
That such Constable, before one of the Clock shall send the Watchmen hereby ordered to remain with him, alternately, or one of them, in Case the other shall not attend, to all parts of the City, to observe whether the several Watchmen perform their Duties, and shall also afterwards personally go round the several Stations of the Watchmen once a Night, and observe the same; and if any Watchman neglect to meet at the Times appointed as aforesaid, or be found otherwise negligent in his Duty, the Constable shall give Notice thereof on the day following, to at least two of the Wardens.
That such Constable shall immediately before the time of Breaking up the Watch, receive at the Court-House from every Watchman on duty that Night, his staff, and Carefully dispose of the same in some Convenient place there, so that it may be ready to be delivered out the Night following, by his Successor, in Manner above prescribed.
That such Constable shall on the day next after his night of duty, before the Hour of one, in the afternoon, Deliver to his Successor, the Watch Staff, provided for that purpose, and also the Keys of the Cages &c.
That the said Constables, in their Several turns and Courses of Watching, shall use their best endeavours to prevent Fires, Murders, Burglaries, Robberies and other outrages and disorders within the said City; and shall arrest and apprehend all night Walkers, Malefactors and Suspected persons who shall be found wandering and Misbehaving themselves, and shall Carry the Person or Persons, who shall be so apprehended, as soon as conveniently they may, before one or more of the Justices of the Peace, of and for the said City, to be examined and dealt with according to Law.
Ordered also,
That the several Watchmen shall repair to and be at the Court House aforesaid, each Night, from the tenth day of March, to the tenth day of September, at ten a Clock, and from the tenth day of September to the tenth day of March, at nine a Clock, there to receive their staves, and shall afterwards perform the respective duties hereby further enjoined.
1
That one Watchman shall stand at the North-West Corner of Front and Union street, for the first station, who shall from thence go the following rounds, to Wit; Up Front-street, on the East Side, to the first Corner, thence down Water-street, up Pine-street, down second, down Lombard, up front, up Pine, up second, down Spruce, down front-street, to his station.
  2
That one Watchman shall stand at the North-West Corner of front and Walnut-street, who shall from thence go the following rounds, to Wit; Up Walnut-street, down second, up Spruce Half way to Third street, thence down Spruce, up front-street to his station.
  3
That one Watchman shall stand at the North-West Corner, of Chesnut and Water-street, who shall from thence go the following rounds, to Wit; down Water Street, as Low as Hamilton’s stores, thence up front-street to Market-street, thence down Water-street to his station.
  4
That one Watchman shall stand at the North-West Corner of Market and front-street, who shall from thence go the following Rounds, to wit, down front-street, up Chesnut Street, up Second Street, down Market, up front, up Mulberry, down second, down Market Street, to his station.
  5
That one Watchman shall stand at the North West Corner of Mulberry and Water street, who shall from thence go the following rounds, to Wit; Up Water Street to Vine Street, thence down front Street to Market-Street, thence Up Water Street, to his Station.
  6
That one Watchman shall stand at the North West Corner of Front Street, and Sassafras Street, who shall from thence go the following rounds, to Wit, down front street, up Mulberry, up Second, down Sassafras, up front, up Vine, down Second, down Sassafras Street, to his Station.
  7
That one Watchman shall stand at the North West Corner of Mulberry and Second Street, who shall from thence go the following Rounds, to wit; Up Mulberry-Street, up Third Street, up Sassafras, down fourth, down Mulberry, up Third, down Sassafras, down Second-Street, to his Station.
  8
That one Watchman shall stand at the North East Corner of Market and Second Street, who shall from thence go the following rounds, to Wit, down Second-Street, up Chesnut-street, up Third, down Market, up Second, up Mulberry, down third, down Market, to his Station.
  9
That one Watchman shall stand at the south West Corner of Chesnut and Second Streets, who shall from thence go the following rounds, to Wit; down Chesnut Street, down front Street, up Walnut, up Second, up Chesnut, down Third, down Walnut, up Second Street, to his Station.
  10
That one Watchman shall stand at the North West Corner of Chesnut and Third Street, who shall from thence go the following rounds, to Wit; up Third Street, up Market, down fourth, up Chesnut to the State House, thence up Fifth Street, down Market, down fourth, down Chesnut Street, to his Station.
  11
That one Watchman shall stand at the North West Corner of Market and Third Streets, who shall from thence go the following rounds, to Wit; up Third Street, up Mulberry as high as Christopher Thompson’s Row, thence return down fourth Street, up Market Street, as high as Fifth Street, thence down Market Street, to his Station.
  12
That one Watchman shall stand at the North West Corner of Chesnut and Fourth Streets, who shall from thence go the following rounds, to wit; down Chesnut street on the South Side, then down Third Street, to Charles Willings thence up Walnut, up fourth, up Chesnut, down Fifth, down Walnut, up Fourth Street, to his Station.
That each Watchman in his first and Second Rounds, shall examine the Doors of all Dwelling-Houses, Shops, Ware Houses and other Buildings, by gently pushing against them with his Staff, and if they be open, shall acquaint the Owner’s thereof.
That each Watchman shall go into all open alleys and Lanes, within the Limits of his rounds.

That every Watchman in the Course of each round, shall frequently call the Hour of the Night and Weather, with a Loud and Distinct Voice.
That each Watchman after his Several Returns to his Station, shall frequently walk over the two Cross Streets near his Stand, and View them up and down.
That every Watchman shall, in the absence of the Constable for the night apprehend all Night Walkers, Malefactors, Rogues, Vagabonds, and disorderly Persons, who they shall find disturbing the publick peace, or shall have just Cause to Suspect of any evil Design and Carry the person or persons so apprehended immediately to the said Constable, to be by him as soon as Conveniently may be taken before one or more Justice or Justices of the Peace for the said City, to be examined and dealt with according to Law, and that the said Watchmen, in case of any fire breaking out, or other great Necessity, shall immediately alarm each other, and the Inhabitants in their respective rounds; which when done, they shall repair to their respective stands, the better to discover any other fire that may happen, as well as to prevent any Burglaries, Robberies, Outrages and disorders and to apprehend any Suspected persons who, in such times of Confusion, may be feloniously Carrying off the goods and Effects of others.
That the said Watchmen shall continue in the exercise of their duties aforesaid, from the hours of their Meeting at the Court House, between the tenth day of March and the tenth day of September, until four a Clock; and Between the tenth day of September and the tenth day of March, until Six a Clock in the Morning; at which respective Hours, they shall repair to the Constable of the Night at his station; deliver to him their Staves, and be Discharged.



Phil: Syng
Robt: Strettell Mayr.


Hugh Roberts
Tench Francis Recr.


Thomas Crosby
B Franklin


Joseph Stretch
John Mifflin


Jacob Cooper
Tho Lawrence



Benja. Shoemaker



